Citation Nr: 0937787	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period from 
February 10, 2004, to January 21, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 12, 
2009, which vacated an October 2007 Board decision as to the 
issue on appeal and remanded the case for additional 
development.  The Court noted that the Board decision as to 
entitlement to a 100 percent rating effective from 
January 22, 2007, would not be disturbed.  The appeal 
initially arose from a July 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2007, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The Veteran waived agency of original jurisdiction 
consideration of additional evidence submitted in support of 
his claim in September 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected PTSD for the period from 
February 10, 2004, to January 21, 2007, was manifested by a 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased 100 percent rating for PTSD for 
the period from February 10, 2004, to January 21, 2007, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in April 2004.  Because of the 
favorable outcome in this appeal of this issue granting the 
full benefit sought on appeal, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist the Veteran is completing his claim is harmless error.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2009).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).
See 38 C.F.R. § 4.130 (2009) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

VA records show the Veteran's claim for VA compensation for 
PTSD was received on February 10, 2004, and he was awarded 
service connection and a 50 percent evaluation for PTSD in 
July 2004.  He has appealed the initial evaluation assigned 
contending that his PTSD for the period at issue was 
productive of a greater level of impairment than that which 
is contemplated in the criteria for a 50 percent rating.  

Service records reflect that the Veteran served in the 
Republic of Vietnam as a helicopter door gunner, that he flew 
over 25 missions in support of combat operations, and that he 
survived a helicopter crash.  Records show that post-service 
he was employed for over 35 years as a pipe fitter before 
retiring in 2001.  

The evidence pertinent to this time period includes VA and 
Vet Center examination, treatment, and counseling reports 
dated from April 2004 to July 2007.  The Veteran also 
presented testimony before the undersigned Veterans Law Judge 
at a June 2007 hearing.  A May 2004 statement from a fellow 
serviceman noted the Veteran had experienced many years of 
nightmares, anxiety of combat, and heavy drinking trying to 
forget Vietnam.  

An April 20, 2004, VA psychiatric examination report noted 
the Veteran displayed a blunted affect and an anxious mood.  
He was fully oriented on all spheres and his thought process 
was linear and goal-directed with no evidence of psychosis.  
He denied having any suicidal or homicidal ideation.  His 
speech was normal in rate and rhythm, but his eye contact 
with the examiner was variable.  Judgment at that time was 
impaired during alcohol use and his insight was minimal due 
to limitations of education and treatment for PTSD.  The Axis 
I diagnoses included chronic, severe PTSD and alcohol abuse.  
A current GAF score of 45 was provided with the highest score 
in the past year of 65 (on February 27, 2004).  The examiner 
noted that the Veteran's PTSD had affected several major 
areas of his life and that he had been a heavy drinker and 
continued to abuse alcohol in a presumed effort to avoid many 
of the feelings and memories associated with combat.  His 
alcohol abuse and PTSD symptoms had interfered with his 
marital relationships, with his social functioning, and with 
his mood which was frequently irritable and sometimes sad.  
It was noted his symptoms had exacerbated somewhat despite 
his continued drinking since he retired from employment.  

An August 4, 2006, VA psychiatric examination report revealed 
the Veteran had intact immediate and recent memories and good 
remote memory.  He displayed a broad affect, but with an 
anxious mood.  He was fully oriented on all spheres.  His 
thought process was spontaneous and abundant with a goal-
directed and relevant continuity of thought and no evidence 
of delusions, ideas of reference, or feelings of unreality.  
His abstract and concentration abilities were deemed to have 
been intact.  There was no suicidal or homicidal ideation in 
his thought content.  His speech was normal in rate and 
volume and he was alert, responsive, and cooperative with the 
examiner.  Judgment at that time was adequate and his insight 
was fair.  The Axis I diagnoses included chronic PTSD and 
alcohol abuse in early partial remission.  A GAF score of 45 
due to PTSD alone was provided.

Vet Center PTSD counseling reports for the period from March 
2006 to July 2007 show that the Veteran complained of 
nightmares, interrupted sleep, intrusive thoughts, and memory 
flashbacks related to his traumatic wartime experiences.  His 
mood and affect were generally characterized as appropriate 
and even euthymic; however, a September 2006 report noted his 
mood and affect were depressed.  A March 2007 report noted 
that his mood was indifferent and his affect was agitated.  
In June 2007, it was noted his mood and affect were anxious.

VA outpatient treatment reports dated July 25, 2006, to 
January 22, 2007, show the Veteran was examined and counseled 
on several occasions during this period by a VA psychiatrist.  
His GAF scores during this period included a score of 38 on 
November 20, 2006, and of 40 on January 22, 2007.  The 
psychiatrist also noted the Veteran was unemployable on the 
January 22, 2007, report.  A June 2009 treatment report noted 
a mental status evaluation revealed he was oriented to time, 
place, and personal information.  He was clean and casual.  
His speech was normal in rate and goal directed.  His mood 
was euthymic and his affect was appropriate.  There was no 
evidence of suicidal or homicidal ideation or psychosis.  An 
Axis I diagnosis of chronic severe PTSD was provided and GAF 
score of 38 was assigned.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD for the period from February 
10, 2004, to January 21, 2007, was manifested by a total 
occupational and social impairment.  The overall evidence of 
record indicates that he has had a total occupational and 
social impairment since the receipt of his claim on February 
10, 2004.  

There is no evidence of symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name; however, the assigned GAF scores of 
35, 38, 40, and 45 are indicative of continuing severe and  
total disability.  Therefore, entitlement to an increased 100 
percent rating is warranted effective from the date of 
receipt of the Veteran's claim on February 10, 2004.  


ORDER

Entitlement to an increased 100 percent rating for PTSD for 
the period from February 10, 2004, to January 21, 2007, is 
allowed, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


